Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144840                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  GERALD THOM and AILEEN THOM,                                                                            Brian K. Zahra,
           Plaintiffs-Appellees                                                                                      Justices

                                                                   SC: 144840
                                                                   COA: 301568
                                                                   Macomb CC: 2004-003383-CZ
  and
  LOCKWOOD HILLS ASSOCIATION,
          Intervening-Plaintiff,
  v
  SIMON PALUSHAJ and SACA PALUSHAJ,
           Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 14, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 4, 2012                     _________________________________________
           p0927                                                              Clerk